Plaintiff in error, Oscar Menson, was convicted in the district court of Tulsa county of the crime of larceny of an automobile, the property of one Weisburgh, and punishment fixed by the jury at imprisonment in the state penitentiary for a period of five years. Judgment was rendered *Page 267 
on the 6th day of June, 1921, and the appeal was lodged in this court on the 6th day of December, 1921. At the time the cause was finally submitted on the 7th day of March, 1923, no brief had been filed in behalf of plaintiff in error, and an order was then made granting counsel for plaintiff in error 20 days after submission in which to file a brief. No brief has yet been filed. Rule 9 of this court (12 Okla. Crim. viii, 165 P. x) provides: "When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment." After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed.